Citation Nr: 1812681	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  13-31 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a dental condition due to loss of teeth for compensation purposes.

2.  Entitlement to service connection for a dental condition due to loss of teeth for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161.

3.  Entitlement to service connection for a speech impediment due to loss of teeth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1974 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, inter alia, determined that new and material evidence had not been received to reopen a service connection claim for an acquired psychiatric disorder, as well as denied service connection for a dental condition due to loss of teeth for compensation purposes and for a speech impediment secondary to such dental condition.  Due to the Veteran's actual place of residence, jurisdiction currently resides at the RO in San Juan, Puerto Rico.

In a September 2013 rating decision, the Veteran was awarded service connection for depressive disorder.  In response, he has not appealed either that disability rating or effective date assigned for this now service-connected disability, so that claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).

The Board notes that a claim of entitlement to service connection for a dental disability for compensation purposes must also be considered to be a claim of entitlement to service connection for a dental disability for purposes of outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 305-306 (1993).  Therefore, the Board has recharacterized the issues remaining on appeal as reflected above.

The Board finds that this appeal requires further development before being decided on appeal, so the Board is REMANDING these issues to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board finds that further development of the medical evidence is required prior to adjudicating the Veteran's service connection claim for a dental condition due to loss of teeth.  Where VA provides the Veteran with an examination in a service connection claim, such examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the Veteran was afforded a VA dental and oral conditions examination in August 2013, where he was informed that his current dental condition is due to the diagnosis and treatment of severe chronic periodontal disease in March 2009.  As a result, the examiner concluded that it was less likely as not (less than 50 percent probability) that the Veteran's current dental condition was related to his service.  Here, however, the examiner failed to provide an adequate rationale in support of this determination.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Not only did the examiner fail to address the Veteran's service treatment records, which documented several in-service injuries to his mouth, face, and head, but the examiner also failed to address the Veteran's own statements regarding his perceived impact of these injuries to his current dental condition.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the STRs to provide a negative opinion).  In sum, the August 2013 examiner did not adequately consider the Veteran's competent lay statements relative to symptom manifestation and documented in-service injuries, and also failed to provide an adequate rationale to support his opinion.  Based on the foregoing inadequacies, the Board concludes that a new compensation examination with medical opinion is warranted.

The Board notes that, as any decision with respect to the claim of entitlement to service connection for a dental condition due to loss of teeth for compensation purposes may affect the Veteran's secondary service connection claim for a speech impediment, these two claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

As noted above, a claim of entitlement service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302, 305 (1993).  To date, the issue of entitlement to service connection for a dental disorder for treatment purposes has not yet been addressed by the RO or any VA dental clinic.  Until that initial adjudication is made, the Veteran does not have an opportunity to perfect an appeal to the Board.  Accordingly, the claim for entitlement to service connection for a dental disorder for treatment purposes must be remanded so that it can be addressed in the first instance by a VA dental clinic.

Additionally, while on remand, the AOJ should obtain the records of all relevant dental treatment the Veteran has received (the records of which have not already been obtained, so they, too, may be considered).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to these claims.  Also, ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not yet been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  After receiving all additional treatment records, schedule the Veteran for a dental examination with an appropriate clinician to determine the nature and etiology of his dental disorder.  The Board recognizes the Veteran had extensive in-service dental treatment.  His claim file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

(a)  Identify any dental conditions the Veteran currently has, or previously had during the pendency of this appeal from December 2008 to the present.  If none have been identified, the examiner should explain this finding.

(b)  For each dental condition found, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each current dental condition found is due to trauma or disease (such as osteomyelitis) incurred in service or whether it is due to loss of the alveolar process as a result of periodontal disease or some other etiology.  In rendering an opinion, the examiner should consider the Veteran's lay statements.

(c)  Address whether the Veteran's in-service loss of teeth (see e.g. STR dated May 5, 1986 showing Tooth #21 broke at gum line; and, STR dated May 6, 1986 showing Tooth #30 "hurt" and was extracted) was caused by a loss of substance of the body of the maxilla or mandible.

When responding, the examiner should take into account the lay statements of record regarding the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be considered in formulating the requested opinion.  If the Veteran's theory of entitlement (i.e. his documented in-service injuries to his mouth, face, and head "weakened" his jaw and teeth) is discounted, the examiner should provide a reason for doing so.

Also, the mere absence of evidence of contemporaneous treatment in the service treatment records cannot, standing alone, serve as the sole basis for an unfavorable opinion.  However, it is permissible to consider this as one factor in the determination regarding the origins of these claimed disabilities, provided there is also sufficient explanation as to why it is reasonable to have expectation of treatment in the circumstances presented.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

3.  Ensure that the requested examination report is responsive to the applicable rating criteria.  If it is not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 4.2.

4.  Adjudicate the claim for service connection for dental disability for the purpose of outpatient treatment.

5.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the claims remaining on appeal.  If service connection remains denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC), and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




